Title: From John Adams to Samuel Adams, 5 April 1783
From: Adams, John
To: Adams, Samuel


Sir
Paris April 5. 1783

Mr Grigby, the Bearer of this Letter, is recommended to me, by Gentlemen, who have been friendly and Usefull to America in the Peace, in Such a manner that I beg Leave to introduce him to your Acquaintance. His Views I Suppose are commercial, but a Letter to You may do him more Honour, than to many more Merchants, and perhaps more service even in his own Way.
I have been waiting month after Month for the Compleation of the definitive Treaty, and for News from America, but cannot yet Say when We shall see either. The Pause has been very disagreable. But We hope for an End soon.— I want to come home for many Reasons, one of which lies with great Weight upon my Mind. it is to persuade you to make a Collection of your Writings, in which I think the new World deeply interested, and the old one too.
With great Regard, your humble servant
J. Adams

